MEMORANDUM **
Louisa Ullah appeals from the district court’s judgment in favor of the United States in this civil forfeiture action. We have jurisdiction under 28 U.S.C. § 1291. We may affirm on any ground supported by the record and consider sua sponte the issue of Article III standing, Pritikin v. Dep’t of Energy, 254 F.3d 791, 796 (9th Cir.2001), and we affirm.
Ullah lacks standing because she settled her claim to her community property in*418terest in the defendant currency, and has not established that she retains a “color-able interest” in the currency. See United States v. Real Property Located at 5208 Los Franciscos Way, 385 F.3d 1187, 1191 (9th Cir.2004) (discussing Article III standing requirements in a civil forfeiture action); see also S.D. Myers, Inc. v. City and County of S.F., 253 F.3d 461, 474-76 (9th Cir.2001) (concluding that plaintiffs stipulation concerning the claim at issue affected whether plaintiff had standing).
Because Ullah lacks standing, we cannot address her challenges to the merits of the forfeiture action. See Real Property Located at 5208 Los Franciscos Way, 385 F.3d at 1193-94.
Ullah’s request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.